DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 16-17  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the closest related prior art is Mangiat (US 20170078825 A1).  Mangiat teaches at [0092], “ the wearable system can use raycasting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose.”  .Neither Mangiat nor the prior art specify, “the first  sensor data from the first sensor include a first potential  raycast or conecast from a user's wrist to the user's fingertip and a second potential raycast or conecast from the user's head to the user's fingertip.”
Claim 17 is objected to as based upon claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangiat (US 20170078825 A1) .
Regarding claim 6, Mangiat teaches a method comprising: 
under control of a hardware processor of a wearable system (Figs. 1-2, 4, and 9, [0028, 0038, [0043] The local processing and data module 260 within a wearable system 100/200/400/900 may comprise a hardware processor to process data): 
accessing sensor data from a plurality of four or more  sensors of different modalities (Fig. 2, [0028, 0038] The local processing and data module 260 may comprise a hardware processor to process data) captured from sensors (which may be, e.g., operatively coupled to the frame 230 or otherwise attached to the user 210), such as image capture devices (e.g., cameras in the inward-facing imaging system and/or the outward-facing imaging system), inertial measurement units (IMUs), accelerometers. Examiner notes Inwards cameras, outward camera, IMUs and accelerometers are examples of four or more sensors. Examiner also notes [0038] lists a plurality of other sensors used in the system thereby further satisfying the claim requirement for four or more sensors of different modalities); 
identifying a convergence event of a first sensor and a second sensor from the plurality of four or more sensors  of different modalities ([0131] describes a process wherein the hand gesture and user’s field of view interact, i.e., eye gesture or head gesture thereby showing a convergence of imaging and inertial sensors.  [0028, 0038] state the system can receive data from inward facing cameras, outward facing cameras, IMUs and accelerometers thereby showing four or more sensors of different modalities); and 
utilizing first sensor data from the first sensor and second sensor data from the second sensor to target an object in a three-dimensional (3D) environment around the wearable system (Figs. 12-13, [0031, 0121, 0130-0131], The wearable system also allows the user to interact with virtual objects 1322, 1324, 1326, and 1328 such as stem tracks by moving his hands or changing eye or head positions to bring these objects within the users FOV. This requires utilizing both the imaging and inertial sensors. Also note [0132-0133] which describes a process where the user may nod her head towards the visual graphic 1328 to indicate the selection of the visual graphic 1328, e.g., the bass stem track thereby identifying a target virtual object).
Regarding claim 8, Mangiat teaches wherein the hardware processor is programmed to identify a divergence event  wherein the  first sensor diverges from the second sensor  or the ([0144], while the user is “pushing back” the visual graphic 1326 towards the back of the room 1310, the user may nod her head towards the visual graphic 1328 to indicate the selection of the visual graphic 1328, e.g., the bass stem track. As these two commands are operating on separate objects, one of the interaction vectors is diverging from the other, for example, the hand gesture is diverging from what the head gesture is doing.  This means there is  a divergence event  wherein a  first sensor diverges from the second sensor, the sensors being the head pose tracking sensor and the outward facing camera sensors monitoring the hand gestures).
Regarding claim 12, Mangiat teaches a method comprising: 
under control of a hardware processor of a wearable system(Figs. 1-2, 4, and 9, [0028, 0038, [0043] The local processing and data module 260 within a wearable system 100/200/400/900 may comprise a hardware processor to process data) : 
accessing first sensor data from a first sensor indicating at least a first possible command and second possible command from a user of a wearable system (Fig. 2, [0028, 0038] The local processing and data module 260 may comprise a hardware processor to process data) captured from sensors (which may be, e.g., operatively coupled to the frame 230 or otherwise attached to the user 210), such as image capture devices (e.g., cameras in the inward-facing imaging system and/or the outward-facing imaging system), inertial measurement units (IMUs), accelerometers. [0057], The first sensor can be a hand pose sensor capable of recognizing multiple hand and finger poses thereby capable of indicating first, second and multiple commands. Also see [0087] which states the wearable system must interpret multiple hand gestures into commands.  The system also must interpret head gestures meaning multiple interpretations for head gesture data exists);
accessing second sensor data from a second sensor of a different modality than the first sensor ([0131] describes a process wherein the hand gesture and user’s field of view interact, i.e., eye gesture or head gesture thereby showing a convergence of imaging and inertial sensors. Inertial sensors can be second sensor data); and
identifying a convergence of the first sensor data and the second sensor data to determine an input command of the first and second possible commands ([0131] describes a process wherein the hand gesture and user’s field of view interact, i.e., eye gesture or head gesture thereby showing a convergence of imaging and inertial sensors. The process also describes how the data is interpreted into commands thereby determining an input command of first and second possible commands).
Regarding claim 13, Mangiat teaches the input command is based on one of the possible  commands  while discarding the remaining possible command ([0087] which states the wearable system must interpret a plurality of  hand gestures into possible commands.  The process of [0130-0133] teaches a hand gesture is interpreted as a specific command, such as volume adjustment.  The system can determine one command and discard a second command).
Regarding claim 14,  Mangiat teaches the first sensor comprises a gesture sensor that tracks movement of a user's hand (0057] The wearable system 400 can include an outward-facing imaging system 464 which can be used to track gestures made by the user (e.g., hand or finger gestures)).
([0081], the sparse points may be used in determining pose data (e.g., head pose, eye pose, body pose, and/or hand gestures). Body pose would include arm poses hence the system can track the user’s arm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Mangiat (US 20170078825 A1) in view of Nogin et al. (US 9600767 B1, hereinafter, Nogin).
Regarding claim 1, Mangiat teaches a system (Figs. 1-2, 4 and 9, [0043], wearable system 200. Fig. 4, A wearable system 100/200/400/900) comprising: 
An eye gaze sensor of a wearable system configured to acquire first user input data in a first mode of input ([0028] The wearable system can allow users to easily interact with the stem tracks using poses (such as head pose, body pose, eye pose, or hand gestures). [0035, 0058] The wearable system 100 can also include an inward-facing imaging system 462/466(shown in FIG. 4) which can track the eye movements of the user. Fig. 9); 
a head pose sensor of the wearable system configured to acquire second user input data in a second mode of input, the second mode of input different from the first mode of input ([0058], The wearable system 400 may determine head pose (e.g., head position or head orientation) using sensors such as IMUs, accelerometers, gyroscopes, etc.); 
an additional sensor of the wearable system configured to acquire third user input data in a mode of input different from the eye gaze sensor and the head pose sensor  ([0057] The wearable system 400 can include an outward-facing imaging system 464. Images obtained from the outward-facing imaging system 464 can be used to track gestures made by the user (e.g., hand or finger gestures)); and 
a hardware processor in communication with the eye gaze, head pose and additional  sensors (Fig. 2, [0028, 0038] The local processing and data module 260 may comprise a hardware processor to process data) captured from sensors (which may be, e.g., operatively coupled to the frame 230 or otherwise attached to the user 210), such as image capture devices (e.g., cameras in the inward-facing imaging system and/or the outward-facing imaging system), inertial measurement units (IMUs), accelerometers), the hardware processor programmed to: 
receive multiple inputs comprising the first user input data, the second user input data, and the third user input data ([0028, 0057-0059], the wearable system 100/200/400 includes a processing and data modules capable of receiving data from outward facing cameras 464, inward facing imaging systems 462, and IMUs); 
identify a first interaction vector based on the first user input data (([0058], The wearable system 400 may also determine the direction the user is looking (e.g., eye pose.  he images obtained by the inward-facing imaging system 466 may be analyzed to determine the user's eye pose which can be used by the wearable system 400 to decide which audio or visual content should be presented to the user); 
identify a second interaction vector based on the second user input data ([0058], The wearable system 400 may also determine head pose (e.g., head position or head orientation) using sensors such as IMUs, accelerometers, gyroscopes to interact with the mixed reality environment such as stem tracks and/or present audio content); 
identify a third interaction vector based on the third user input data ([0006, 0028, 0057], the wearable system can allow users to easily interact the mixed reality environment including virtual objects such as stem tracks using hand gestures); 
determine a vergence among at least two of the first interaction vector, the second interaction vector, and the third interaction vector ([0131] describes a process wherein the hand gesture and user’s field of view interact, i.e., eye gesture or head gesture.  As the user moves his or her head or eyes, the stem tracks may move inside or out of the user's FOV. Accordingly, the user can listen to (or see) a different stem track or a different mix of the stem tracks. In some implementations, the user can mute an audio track by using an appropriate gesture (e.g., a hand gesture).  The vergence of interacting with a stem track is based both on if the user is looking at the stem track and if the user applies a hand gesture to the stem track); 
identify, based at least partly on the vergence, a target virtual object from a set of candidate objects in a three-dimensional (3D) region around the wearable system (Figs. 12-13, [0031, 0121, 0130-0131], The wearable system also allows the user to interact with virtual objects 1322, 1324, 1326, and 1328 such as stem tracks by moving his hands or changing eye or head positions to bring these objects within the users FOV. Also note [0132-0133] which describes a process where the user may nod her head towards the visual graphic 1328 to indicate the selection of the visual graphic 1328, e.g., the bass stem track thereby identifying a target virtual object); 
determine a user interface operation on the target virtual object based on at least one of the first user input data, the second user input data, the third user input data, and the vergence ([0031], The wearable system also allows the user to interact with virtual objects such as stem tracks using poses (such as head pose, body pose, eye pose, or hand gestures). [0031, 0121, 0130-0131], The wearable system also allows the user to interact with a specific virtual object, one of 1322, 1324, 1326, or 1328 stem tracks by head, eye, and/or hand gesturing and changing eye or head positions to bring that stem track within the users FOV. Again see the [0132-0133] process mapped above wherein the user selects a stem track using a head gesture and adjusts a sound characteristic, for example volume, by a head or hand gesture); and 
(Figs. 12-13, [0031, 0121, 0130-0131], The wearable system also allows the user to interact with virtual objects 1322, 1324, 1326, and 1328 such as stem tracks by moving his hands or changing eye or head positions to bring these stem tracks within the users FOV and also adjust an audio characteristic of the same stem track by using another one of a head, hand, or eye gesture. Once again see the [0132-0133] process mapped above wherein the user selects a stem track using a head gesture and adjusts a sound characteristic, for example volume, by a hand gesture).
Mangiat teaches a processor to determine a vergence among at least two of the first interaction vector, the second interaction vector, and the third interaction vector, as shown in the rejection above, however, is not relied upon for teaching the amended subject matter stating the vergence including at least an angle between the first interaction vector and a second interaction vector.
In an analogous art, Nogin teaches a process wherein the vergence includes at least an angle between the first interaction vector and a second interaction vector (Col. 15, lines 45-50, This representation is invariant under rotations of the head and eyes (e.g., sensors such as a camera). Intrastream complementarity occurs during this process wherein vergence of the two eyes/cameras, as they fixate on the object, is used to estimate the object's radial distance, while the spherical angles that the eyes make relative to the observer's head estimate the object's angular position).
(Nogin, Col. 15, lines 48-50). 
Regarding claim 2, Mangiat teaches wherein  the third sensor comprises a hand gesture sensor (See claim 1 mapping above. [0028] The wearable system can allow users to easily interact with the stem tracks using poses (such as head pose, body pose, eye pose, or hand gestures through the use of image capture devices (e.g., cameras in the inward-facing imaging system and/or the outward-facing imaging system), inertial measurement units (IMUs), accelerometers).
Regarding claim 3, Mangiat teaches the vergence is among at least two of the interaction vectors, for example, the first and third interaction vectors (process described in [0130-0132] wherein a user will bring a stem track into FOV by changing head pose and also adjust an audio characteristic of the stem track through a hand gesture). Mangiat does not explicitly disclose the vergence is among all three of the first interaction vector, the second interaction vector, and the third interaction vector, however, one skilled in the art would recognize this will occur based on the process described in [0130-0132].  One skilled will recognize that interacting with a stem track can involve a vergence of all three interaction vectors by changing a head pose and an eye pose to directly look at or focus on the stem track and also apply a hand or finger gesture to the stem track to adjust volume.  

	Regarding claim 4, Mangiat teaches wherein the hardware processor is programmed to determine a divergence event  of at least one of the first interaction vector, the second interaction vector, or the third  interaction vector, or additional sensor,  from the vergence ([0144], while the user is “pushing back” the visual graphic 1326 towards the back of the room 1310, the user may nod her head towards the visual graphic 1328 to indicate the selection of the visual graphic 1328, e.g., the bass stem track. As these two commands are operating on separate objects, one of the interaction vectors is diverging from the other, for example, the hand gesture is diverging from what the head gesture is doing).
Regarding claim 5, Mangiat does not explicitly discuss a process wherein the hardware processor is programmed to determine a verged data set comprising user input data associated with sensors determined to have verged.  However, based Mangiat’s teachings in figure 2, 9. 12 and 13, and [0028, 0038, 0130-0133}, wherein a processing module is able to collect data from imaging and virtual sensors to sense head, eye, and hand gestures and determine if these gestures are being applied to a virtual object or stem track, one skilled in the art will recognize the processor is programmed to determine a verged data set comprising user input data associated with sensors determined to have verged.  
It would have been obvious to one skilled in the art, before the effective filing date of the invention, such that the hardware processor is programmed to determine a verged data set . 

Claims 7 and 11 are  rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Mangiat (US 20170078825 A1)
Regarding claim 7, Mangiat teaches the vergence is among at least two of the interaction vectors, for example, the first and third interaction vectors (process described in [0130-0132] wherein a user will bring a stem track into FOV by changing head pose and also adjust an audio characteristic of the stem track through a hand gesture. 
Mangiat does not explicitly disclose the teaches the method comprising: identifying a second convergence event of a third sensor fusing with the first sensor and the second sensor, the third sensor from the plurality of greater than three sensors of different modalities and wherein utilizing first sensor data from the first sensor and second sensor data from the second sensor to target an object in a three-dimensional (3D) environment around the wearable system, further comprises utilizing third sensor data from third sensor. However, Mangiat’s teachings in figure 2, 9. 12 and 13, and [0028, 0038, 0130-0133}, wherein a processing module is able to collect data from imaging and virtual sensors to sense head, eye, and hand gestures and determine if these gestures are being applied to a virtual object or stem track, one skilled in the art will recognize the processor is able to perform the disclosed identifying a second convergence event of a third sensor fusing with the first sensor and the second sensor, the third sensor from the plurality of greater than three sensors of different modalities and wherein 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, such that the hardware processor is programmed to identify a second convergence event of a third sensor fusing with the first sensor and the second sensor utilizing third sensor data from third sensor as this ensures an operation is applied to the correct virtual object when multiple virtual objects such as stem tracks are within the user’s field of view.
Regarding claim 11, Mangiat teaches wherein the plurality of four or more sensors of different modalities comprises a head pose sensor, an eye gaze sensor, a hand gesture sensor, and a touch sensor. (See claim 1 mapping above. [0028] The wearable system can allow users to easily interact with the stem tracks using poses (such as head pose, body pose, eye pose, or hand gestures through the use of image capture devices (e.g., cameras in the inward-facing imaging system and/or the outward-facing imaging system), inertial measurement units (IMUs), accelerometers. [0059] The wearable system 400 can include a user input device 466 by which the user can input commands to the controller 460 to interact with the wearable system 400. For example, the user input device 466 can include a trackpad, a touchscreen. Examiner notes Inwards cameras, outward camera, IMUs, touchscreens, and accelerometers are examples of four or more sensors. Examiner also notes [0038] lists a plurality of other sensors used in the system thereby further satisfying the claim requirement for four or more sensors of different modalities).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiat (US 20170078825 A1), as applied to claim 7 above, and further in view of Milton et al. (US 2015/0026181 A1).
Regarding claim 9, Mangiat is not relied upon for teaching said utilizing does not include utilizing data from a diverged sensor.
Milton teaches it is well known to not utilize divergent data ([0057], if a specific data set diverges significantly… the data may be discarded or changes to user profiles may be down weighted).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mangiat with Milton such that utilizing does not include utilizing data from a diverged sensor as this ensures an operation is applied to the correct virtual object. 
Regarding claim 10, Mangiat is not relied upon for teaching said utilizing comprises weighting data from a diverged sensor less than data from converged sensors. 
Milton teaches it is well known to down weight divergent data ([0057], if a specific data set diverges significantly… the data may be discarded or changes to user profiles may be down weighted).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mangiat and Nogin with Milton such that utilizing comprises weighting data from a diverged sensor less than data from converged sensors as this ensures an operation is applied to the correct virtual object. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mangiat (US 20170078825 A1) as applied to claim 12 above and further in view of Akerman (WO 0033257 A1)  and Luccin et al. (US 10489651 B2, hereinafter, Luccin) .
Regarding claim 18, Mangiat teaches wherein the first sensor data indicates raycasts or conecasts from the first sensor and the second sensor data indicates at least one possible raycast or conecast, and identifying the convergence comprises comparing the first sensor data with the second sensor data ([0031], The wearable system also allows the user to interact with virtual objects such as stem tracks using poses (such as head pose, body pose, eye pose, or hand gestures). [0031, 0121, 0130-0131], The wearable system also allows the user to interact with a specific virtual object, one of 1322, 1324, 1326, or 1328 stem tracks by head, eye, and/or hand gesturing and changing eye or head positions to bring that stem track within the users FOV.  [0092], the wearable system can use raycasting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose).
Mangiat is not relied upon for teaching the first sensor data indicates multiple possible raycasts or conecasts from the first sensor or identifying the convergence comprises comparison of the multiple possible raycasts or conecasts of the first sensor data with the one or more possible raycast or conecast from the second sensor data.
Akerman teaches a first sensor data indicates multiple possible raycasts or conecasts from the first sensor (p. 7, 3¶, Ray-casting substantially simulates a plurality of optical-information vectors that converge at the focal point of the eye. Equivalently, ray-casting simulates an algorithmic process wherein an accumulation of optical-information is organized with respect to a plurality of coterminous vectors).
 It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mangiat and Nogin with Akerman such that a first sensor data indicates multiple possible raycasts or conecasts from the first sensor as this amounts combining prior art elements according to known methods to yield predictable results.  In the present case, Mangiat discloses raycasting.  Akerman further describes raycasting as indicating multiple vectors or raycasts.  
Mangiat and Akerman are not relied upon for teaching  the convergence comprises comparison of the multiple possible raycasts or conecasts of the first sensor data with the one or more possible raycast or conecast from the second sensor data.
Luccin teaches the convergence comprises comparison of the multiple possible raycasts or conecasts (Col. 19, lines 5-15, The position-determining component 1308 can then determine intersection information 1420 which generally describes the manner in which the rays (1414, 1416, 1418) intersect with each other.  More specifically, the rays (1414, 1416, 1418) will generally not converge on a single point, but will define a plurality of intersection point).
The combination of Mangiat, Akerman, and Luccin teach the convergence comprises comparison of the multiple possible raycasts or conecasts of the first sensor data with the one or more possible raycast or conecast from the second sensor data.  As stated above in the claim 1 rejection above, Mangiat teaches comparing data from first and second sensors and 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mangiat, Nogin, and Ackerman with Luccin such that the convergence comprises comparison of the multiple possible raycasts or conecasts of the first sensor data with the one or more possible raycast or conecast from the second sensor data as Luccin teaches such a method is useful in determining the position of an object or a marker (Luccin, Col. 19, position determining).

Response to Arguments
Applicant's arguments filed 17 March 2022 are  directed towards the amended subject matter. As disclosed in the rejection above, Mangiat alone and/or in view of Nogin disclose the all the claim limitations of the invention as currently, broadly claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622